 1   STEPHANIE L. QUINN (SBN 216655)
     MARIEL COVARRUBIAS (SBN 274784)
 2
     MURPHY, CAMPBELL, ALLISTON & QUINN
 3   8801 Folsom Boulevard, Suite 230
 4   Sacramento, CA 95826
     Tel: (916) 400-2300
 5   Fax: (661) 400-2311
 6   squinn@murphycampbell.com
     mcovarrubias@murphycampbell.com
 7
 8   Attorneys for Defendant, BNSF RAILWAY COMPANY
 9
10                   IN AND FOR THE UNITED STATES DISTRICT COURT
11                              EASTERN DISTRICT OF CALIFORNIA
12
     MANUEL DELGADO,                                 Case No. 2:19-cv-00585-KJM-DB
13
14                 Plaintiff,                        STIPULATION AND ORDER
                                                     REGARDING DISMISSAL OF
15         vs                                        CUMULATIVE TRAUMA DISORDER
16                                                   CLAIM
     BNSF RAILWAY COMPANY,
17
18                 Defendant.                        Judge: Kimberly J. Mueller
19
20
           IT IS HEREBY STIPULATED by and between the parties in the above-captioned
21
     matter, Plaintiff MANUEL DELGADO and Defendant BNSF RAILWAY COMPANY
22
     (“BNSF”), (collectively, “the Parties”), by and through their respective counsel of record,
23
     as follows:
24
25         1. Plaintiff MANUEL DELGADO hereby waives and dismisses his claim for the
26              Additional Cause of Action for Cumulative Trauma Disorder against BNSF as
27              alleged in his operative complaint dated April 3, 2019 with prejudice.
28

          STIPULATION AND ORDER REGARDING DISMISSAL OF CUMULATIVE TRAUMA
                                  DISORDER CLAIM
                                        -1-
 1        2. Plaintiff MANUEL DELGADO hereby stipulates that he will not make any
 2           argument or present any evidence at trial regarding any alleged Cumulative
 3           Trauma Disorder suffered as a result of his employment with Defendant BNSF
 4           as he is hereby dismissing this claim with prejudice. However, Plaintiff reserves
 5           the right to present evidence of earlier injuries to his knees to support a “pre-
 6           existing condition” or “unusually susceptible” to reinjury argument and jury
 7           instruction. Plaintiff agrees that neither the argument of “cumulative trauma”
 8           nor a claim of “cumulative trauma” will be made or advanced by Plaintiff.
 9        3. Defendant BNSF reserves the right to argue that Plaintiff is not an “eggshell
10           plaintiff”.
11        4. Defendant BNSF is not moving to dispose of the cumulative trauma claim via
12           a motion for summary judgment based on this stipulation.
13
14
          IT IS SO STIPULATED.

15
16   Dated: March 17, 2020                GANONG LAW
17
18                                           /s/ Philip W. Ganong
19
                                          PHILIP W. GANONG
                                          Attorney for the Plaintiff
20
21   Dated: March 19, 2020                MURPHY, CAMPBELL, ALLISTON & QUINN
22
23
                                                   /s/ Stephanie L. Quinn
24                                        Stephanie L. Quinn
25                                        Mariel Covarrubias
                                          Attorneys for Defendant BNSF RAILWAY
26
                                          COMPANY
27                                        squinn@murphycampbell.com
28
                                          mcovarrubias@murphycampbell.com

         STIPULATION AND ORDER REGARDING DISMISSAL OF CUMULATIVE TRAUMA
                                 DISORDER CLAIM
                                       -2-
 1
 2                                           ORDER
 3
 4         Pursuant to the stipulation of the parties hereto and good cause appearing therefore,
 5   IT IS HEREBY ORDERED that Plaintiff’s claim against BNSF for Cumulative Trauma
 6   Disorder is hereby dismissed with prejudice.
 7
 8   DATED: March 24, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

          STIPULATION AND ORDER REGARDING DISMISSAL OF CUMULATIVE TRAUMA
                                  DISORDER CLAIM
                                        -3-
